DETAILED ACTION
This Office Action is in response to Applicant’s application 17/161,543 filed on January 28, 2021 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on January 28, 2021 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on January 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites ‘the first protection film’ which lacks antecedent basis.  Examiner suggests ‘the first protection layer’.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Claim 13 recites ‘the thin film encapsulation layer’ which lacks antecedent basis.  Examiner suggests ‘the encapsulation layer’.  Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 12 and 20 which recite inter alia, ‘the second protection film is about 1000 MPa or more’, Examiner notes the modulus of the second protection film is unbounded.  Furthermore, Examiner notes that a limitation which is open ended without an upper limit which lacks enablement, see Magsil Corp. v Hitachi, 687 F.3d 1377, 1381-83 (Fed. Cir. 2012) (holding that a claim recited an unbound range of “at least 10%” of change in resistance is not enabled).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0075872 (Gu) and U.S. 2018/0180911 (Odaka).
Regarding claim 1, Gu discloses a flexible display apparatus comprising: 
a flexible display panel, 5/6/7 [0065], including a first area, as annotated, a second area, as annotated, and a bending area, as annotated, between the first area and the second area, as shown; 

    PNG
    media_image1.png
    411
    696
    media_image1.png
    Greyscale
a first protection layer, 1 [0004, 63-65], including a first surface, as annotated, facing the flexible display panel, as shown, and a second surface, as annotated, opposite to the first surface, as shown; 
wherein the first protection layer is disposed continuously over the first area, the second area, and the bending area, as shown, to be adhered to the flexible display panel, as described at [0065].
Gu does not teach a driving unit electrically connected to the flexible display panel.
Odaka is directed to flexible display panels using protection layers.  Odaka teaches a flexible display panel, 160/101 [0036], including a first area, as annotated, a second area, as annotated, and a bending area, as annotated, between the first area and the second area, as shown; a first protection layer, 112 [0034], including a first 
    PNG
    media_image2.png
    476
    671
    media_image2.png
    Greyscale
surface, as annotated, facing the flexible display panel, as shown, and a second surface, as annotated, opposite to the first surface, as shown; a driving unit, 106 [0027], electrically connected to the flexible display panel, as shown and described at [0027], wherein the first protection layer is disposed continuously over the first area, the second area, as shown, to be adhered to the flexible display panel, as shown.
Taken as a whole, the prior art is directed to flexible display panels.  At [0027], Odaka teaches that a driving unit is useful as a control unit for the display and supplies scan line and data line signals to the display.  An artisan would find it desirable to integrate a control unit with the display to improve the functionality of the device.
Accordingly it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 comprising a driving unit electrically connected to the flexible display panel, as taught by Odaka, to provide data and scan signals to the device, as taught by Odaka, thus improving the functionality of the display and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, Gu teaches the first protection layer comprises a first protection film including a first portion, as annotated, corresponding to the first area, as shown, a second portion, as annotated, corresponding to the second area, as shown, and a third portion, as annotated, corresponding to the bending area, as shown, and the first portion, the second portion, and the third portion extend integrally over the first area, the second area, and the bending area, as shown.
Regarding claim 3 which depends upon claim 2, Gu teaches the first portion, the second portion, and the third portion have a thickness substantially the same as each other, as shown, see also [0049].
Regarding claim 4 which depends upon claim 2, Gu teaches the first protection film is disposed inside the flexible display panel that is bent, as shown.
Regarding claim 14 which depends upon claim 1, Gu suggests the flexible display panel includes an out-foldable flexible display panel at Figure 7 and [0065-68].
Regarding claim 15 and referring to the discussion at claim 1, Gu discloses a flexible display apparatus comprising: 
a flexible substrate, 5 [0065], bent around a bending axis, as annotated and shown, and including a display area, as annotated, to display an image and a non-display area, as annotated, extending outside the display area, as shown; 
an encapsulation layer, 8 [0065], covering the display area, as shown; 
at least one functional layer disposed on the 
a first protection layer, 1 [0063], including a first surface, as annotated, facing the flexible substrate, as shown, and a second surface, as annotated, opposite to the first surface, as shown; 
wherein the first protection layer is disposed continuously on a surface of the flexible substrate opposite to the encapsulation layer, as shown.
Gu does not teach and a driving unit electrically connected to the display area.
Odaka teaches at least one functional layer, 138 [0036, 79],  disposed on the 
Taken as a whole the prior art is directed to flexible displays.  An artisan would find it desirable to integrate a driving unit with the display to improve the utility of the display.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 15 comprising  a driving unit electrically connected to the display area, as taught by Odaka to improve the utility and quality of the display and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 16 which depends upon claim 15, Gu teaches the first protection layer comprises a first protection film extending integrally over the entire area of a surface of the flexible substrate that is bent.
Allowable Subject Matter
Claims 5-11, 13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5 which depends upon claim 4, Gu does not teach an adhesive member, wherein the adhesive member is disposed between the first portion and the second portion.
Claim 6 depends upon claim 5 and is allowable on that basis.
Regarding claim 7 which depends upon claim 2, Gu does not teach a second protection film disposed on the second surface under the second portion of the first protection film.
Claims 8-11 depend directly or indirectly on claim 7 and are allowable on that basis.
Regarding claim 13 which depends upon claim 1, Gu does not teach the first protection film includes a polymer resin having a modulus in a range from about 50 MPa to about 500 MPa, see Gu at claim 1.
Regarding claim 17 which depends upon claim 16, Gu does not teach an adhesive member, wherein the first protection film is disposed inside the flexible substrate that is bent, wherein portions of the first protection film face each other inside the flexible substrate, and wherein the adhesive member is disposed between the portions of the first protection film.
Regarding claim 18 which depends upon claim 16, Gu does not teach a second protection film having a higher modulus than the first protection film and disposed under the first protection film.
Claim 19 depends upon claim 18 and is allowable on that basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893